JS-6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

BRYAN KAYE CASE NUMBER
SACV19-02390 JVS (DFM)

Plaintiff(s)/Petitioner(s),

 

Vv.
RICHARD OBERHOLZER, et al.
ORDER OF DISMISSAL OR REMAND

Defendant(s)/Respondent(s).

 

The Court previously received from Plaintiff(s)/Petitioner(s) [_] Defendant(s)/Respondent(s):
[_] an IFP Request with no accompanying Complaint/Petition/Notice of Removal.

[_] a Complaint/Petition/Notice of Removal without an accompanying IFP Request
or payment of the filing fees.

[_] a Complaint/Petition/Notice of Removal with a partial filing fee payment for an amount
less than the required $400.

The Court sent a warning letter to [x] Plaintiff(s)/Petitioner(s) [_] Defendant(s)/Respondent(s) advising that
failure to correct this deficiency within THIRTY DAYS from the date of the warning letter would result in

dismissal or remand of this case. More than THIRTY DAYS have now passed, and the deficiency has not been
corrected.

Failure to pay filing fee w/in thirty days.
Accordingly, this case is HEREBY ORDERED

DISMISSED. No further filings shall be accepted under this case number.

_] REMANDED to the . No further findings shall be
accepted under this case number.

IT IS SO ORDERED.

Dated: April 9, 2020 ew v) ke
U

nited Sates District Judge
James’V Selna

 

 

IFP-10 (05/18) ORDER OF DISMISSAL OR REMAND Page 1 of 1
